         Case 3:20-cv-00467-JCH Document 34 Filed 05/12/20 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

    LIBERTARIAN PARTY OF        CONNECTICUT                  CA NO 3:20-cv'00467
    HAROLD HARRIS
    DANIEL REALE
                                                                          ${rqi!       i   ;1 !-:fl   ä$ fildI .i ;$r:i
    VS                                                                  l: ïL   F:11   -ilSlJtr       -'-"'T   "iìÉïiit ijilËtÌ:r

    DENISE MERRILL, SECRETARY OF STATE
    NED LAMONT, GOVERNOR OF CONNECTICUT

                 REQUEST FOR ELECTRONIC FILING ACCESS AND NOTICE
          The Plaintiff, Daniel Reale, iequests that the Court grant him electronic filing

    access using the email address below, and filing priviledges through PACER.

                                      Dated this   9th   Day of May, at Plainfield
    THE PLAINTIFF:
    DANIEL REALE

    /si Dan Reale
    Daniel Reale
    20 Douþherty Ave
     Plainfield, CT 06374
    (860) 377-8047
    headirneç-æy@småìLçsa
                              CERTIFICATE OF SERVICE

              We hereby certifu that a copy of the foregoing and its exhibits in support
    were transmitted, via ECF to counsel forthe Defendants Maura Murphy Osborne via
    l\{aura.Mutphytsbornel&et.Ecv, Alma Nunley via Alr*a.f'lunley{@ct'qov and Edward
,   Bona via edg.*d&Cna&qcrneag!¡et upon its filing via PACER's ECF system.
I
                 A copy of the foregoing was also transmitted via first class mail, postage
    prepaid, to:
    Kyle Kenley Kopitke
    1506N. Grand Traverse
    Flint, Ml 48503
                               /s/ Dan Reale
                               Daniel Reale
                                Case 3:20-cv-00467-JCH Document 34 Filed 05/12/20 Page 2 of 2




  ,¡sËHêl6Rdãsi1¡fl ,l f f &' " i¡r,   i
                                           tt
                                                r
                                                    t   lr   il u !¡ r,   rr   llllr
                                                                                       r
                                                                                           ¡r
 20 Dougherty Ave
Pla¡nfield, CT 06374




                                                                                                Un¡ted States Distr¡ct Couri
                                                                                                  D¡strict for Connect¡cut
                                                                                                     Clerk of the Court
                                                                                                     450 Ma¡n Street
                                                                                                    Hartford, cT 06103

                                                                                                                               {   1t;
                                                                                                                               '\.r      '




                           't   f" r4d ûry]e.Lvå,Ì 68
                          ï#'],t:}                  fiï'3Û:*              1.?-{kr}"{
